 SHOVEL SUPPLY COMPANY315L. C. Ferguson and E.F. Von Seggern,d/b/a Shovel Supply Com-panyandLocal 96, International Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, Petitioner.Case No. 16-RC-1888. June 25, 1957SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn February 11, 1957, pursuant to a Decision and Direction ofElection issued by the Board,' an election by secret ballot was con-ducted, under the direction and supervision of the Regional Directorof the Sixteenth Region, among the employees of the Employer inthe unit found appropriate.A tally of ballots was issued to theparties which shows that of 90 votes cast, 17 were for the Petitioner,58 against, 14 were challenged, and 1 was void. The challengedballots are not sufficient to affect the results of the election.Thereafter, the Petitioner filed timely objections to the Employer'sconduct affecting the results of the election.After an investigationof the aforesaid objections, the Regional Director, on April 4, 1957,issued his report on objections, in which he recommended that oneof the Petitioner's objections be sustained, that the others be over-ruled, and the election be set aside.Thereafter, the Employer filedtimely exceptions to the recommendation that the election be setaside, and the Petitioner filed exceptions to the Regional Director'sfailure to recommend that the other objections be sustained.The Board has carefully reviewed the report on objections, the excep-tions, and the entire record in this case, and hereby makes the followingfindings and conclusions :There is no controversy as to the facts of the Employer's surveil-lance of a union meeting before the election, which the RegionalDirector in his report found had occurred as follows :Objection No. 2L. C. Ferguson, a, partner of Shovel Supply Company, admittedparking his car in the vicinity of the Travis Hotel on a Sundayafternoon a week or two before the election (Ferguson could notidentify the particular Sunday but since the election took place28 days after the Board Decision and Direction of Election thetime can be fixed with reasonable certainty as between the dateof the Board's Decision and the date of the election).WithL. C. Ferguson in his car were Carl Kuhn, the plant superin-tendent, and Don Ferguson, his son.Although none of the occu-pants of the car spoke to any of the employees, attending thexNot reported in printed volumes of Board Decisions and Orders.118 NLRB No. 41. 316DECISIONS OF NATIONALLABOR RELATION'S BOARDmeeting, L. C. Ferguson admitted that their purpose in placingthe hotel under surveillance was to see which employees wereinterested in attending a union meeting.None of the occupantsof the car made any efforts to attend the meeting or to leavethe car.The Regional Director concluded that this surveillance constitutedinterference with the rights of the employees to self-organization asguaranteed by Section 7 of the Act, was calculated to interfere withthe. rights of the employees to a free and untrammelled election, andtherefore recommended that the election be set aside.The Employer excepts on the grounds that (1) before the electioncan be set aside, there must be direct and positive proof that the con-duct complained of did influence and prevent a fair election; and(2) one isolated instance of surveillance is not sufficient cause undertheAct and Board practice to set aside the election.We find nomerit in these exceptions.It is well established that the Board will not attempt to examinethe subjective reaction of employees to alleged interference, but willconcern itself with whether the specific act reasonablytendsto inter-fere with a free choice of representatives.2 It is also well establishedthat open surveillance of a union meeting by top officials of an em-ployer, such as occurred here, is a violation of Section 8 (a) (1) ofthe Act; 3 this is so because it is calculated, and reasonably tends, tointerfere with, restrain, and coerce employees in the exercise of rightsguaranteed in Section 7.Such open surveillance cannot be char-acterized as isolated conduct because by its very nature it not onlydirectly affects the employees subjected to the surveillance, whatevertheir number, but also is calculated to, and potentially does, affectall employees in the plant.Accordingly, we conclude, as did theRegional Director, that the Employer's surveillance of the unionmeeting interfered with the employees in the exercise of their free.Choice of a bargaining representative, and we shall therefore orderthat the election held on February 11, 1957, be set aside and a newelection be held at such time as the Regional Director deemsappropriate.'[The Board set aside the election of February 11, 1957.]MEMBERS RODGERS and BEAN took no part in the consideration of theabove Supplemental Decision, Order, and Direction of SecondElection.2E.g., SoutheasternMotorTruck Lines,Inc.,1.12 NLRB601, 604.3E. g., Linn MillsCompany,116 NLRB 96, 100.4In view of our decision herein, we do not find it necessary to pass upon the Peti-tioner's exceptions.